--------------------------------------------------------------------------------

EXHIBIT 10.137

 
COMPUWARE CORPORATION


Claw-Back Policy


Effective as of June 30, 2012, this policy (the “Claw-Back Policy”) applies in
the event of any restatement of financial information relating to Compuware
Corporation, a Michigan corporation (the “Company”), that is required to be
reported under the federal securities laws if the restatement was a result of
(1) fraud, theft, misappropriation, embezzlement, intentional misconduct or
other breach or the Code of Conduct by one or more Executives (as defined below)
or (2) the material noncompliance of the Company with any applicable financial
reporting requirement under the federal securities laws. In the event of such a
restatement, the Board of Directors of the Company (the “Board”) shall review
the circumstances that caused the restatement and shall take such action as it
deems appropriate to prevent its recurrence, which may include requiring the
reimbursement of certain compensation as provided in this Claw-Back Policy;
provided, that the Board shall not have authority to act in a manner prohibited
by applicable law. For purposes of the Claw-Back Policy, “Executive” shall mean
any current or former officer of the Company who is (or was) subject to Section
16 of the Securities Exchange Act of 1934, as amended.  Each Executive serving
as an officer on the date this Claw-Back Policy is adopted and each officer
serving while this Claw-Back Policy remains in effect shall sign a copy of the
attached agreement consenting to be subject hereto.


Without limiting the foregoing, the Board may require reimbursement to the
Company of the Excess (as defined below) amount of any incentive compensation
awarded or paid to an Executive if the Board determines in its discretion that
the amount paid or awarded based upon the Company’s results as reported in the
improperly reported financial statements exceeds the amount of such compensation
that would have been paid based upon the Company’s financial results as reported
in the properly restated financial statements (the “Excess”). In determining the
Excess to be recovered, the Board may take into account any taxes paid or owed
by the Executive and the value of any tax deduction available to the Executive
in respect of such repayment.


The Board has the sole authority to make all determinations under this policy,
including determinations as to the form and timing of the recovery, and may
delegate any or all authority under this Claw-Back Policy to one or more Board
committees.  Any determination made hereunder shall be conclusive and binding on
the Company and the applicable Executive(s). The determination of the Board (or
Board committee) need not be uniform with respect to any Executives.


This Claw-Back Policy shall apply to any incentive compensation paid to an
Executive from and after the date an Executive first signs a related consent
agreement thus becoming subject to the terms hereof, and during the three year
period preceding the date on which the Company is required to prepare an
accounting restatement, even if paid or awarded prior to the date the Executive
executes an agreement by which he or she consents to be subject to this
Claw-Back Policy. The remedies under this Claw-Back Policy are in addition to,
and not in lieu of, any legal and equitable claims the Company may have or any
actions imposed by law enforcement agencies, regulators or other authorities.


 
 

--------------------------------------------------------------------------------

 

Consent to the Claw-Back Policy of
Compuware Corporation (the “Company”)


This agreement (“Agreement”) is made as of _____________, ____ by and between
Compuware Corporation, a Michigan corporation (the “Company”), and _____________
(the “Executive”).


In exchange for any incentive compensation paid to the Executive, the parties
hereby agree as follows:


1.           The Executive agrees to be bound fully by the terms of the
Company’s Claw-Back Policy as in effect from time to time, a copy of the present
form of which is attached hereto, in respect of any incentive compensation
awarded or to be awarded in the future under any Company plan, policy or
arrangement or on a discretionary basis whether or not pursuant to any plan (the
“Compensation”) and that all Compensation shall be subject to the Claw-Back
Policy.


2.           In the event it is determined by the Board of Directors of the
Company (or a committee thereof) that Compensation awarded to the Executive must
be reimbursed to the Company in accordance with the Claw-Back Policy, the
Executive will promptly take any action necessary to effectuate such
reimbursement.


3.           The Claw-Back Policy applies to the Compensation notwithstanding
any terms of the plan, policy or agreement under which it is granted or the
terms of any agreement to which the Executive is a party. This Agreement shall
be deemed an amendment to any such agreement now in existence or executed in the
future, in each case to the extent necessary to give full effect to the
Claw-Back Policy.


4.           Any amendments to the Claw-Back Policy after the date hereof,
including any amendments to comply with applicable law or stock exchange
requirement, will be applicable to the Executive. If the terms of the Claw-Back
Policy and this Agreement conflict, the terms of the Claw-Back Policy shall
prevail.


5.           The laws of the State of Michigan, without regard to its conflict
of law provisions, shall govern the interpretation and validity of the
provisions of this Agreement and all questions relating to this Agreement.


6.           This Agreement shall be binding on the Executive and his or her
heirs, successors and legal representatives, and on the Company and its
successors.


7.           In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto.


8.           Any Compensation may be subject to reimbursement, claw-back and/or
forfeiture pursuant to applicable law, under circumstances that are different
from those applicable under the Claw-Back Policy, and the Executive consents to
application of any such reimbursement, claw-back or forfeiture.


9.           This Agreement sets forth the entire understanding of the parties
and supersedes all prior agreements, arrangements, and other communications,
whether oral or written, pertaining to the subject matter hereof; and, except as
provided in paragraph 4 above, this Agreement shall not be modified or amended
except by written agreement of the Company and the Executive.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this agreement
effective as of the day and year first above written.
 
____________________________
[Name of Executive]






COMPUWARE CORPORATION


____________________________


By:


Its:


 

--------------------------------------------------------------------------------